Hade, Judge,
delivered the opinion of the Court.
This case, I think, falls within the principle on which the case of Graham v. Graham was decided in this Court. (2 Hawks 322.) From the words of the deed, the title of the property in question was not to vest in the donee until after the death of the donor; a life estate is reserved to the father; after his death a limitation of it is made to the son. It is cause of regret, that a disposition of property so just and simple in itself, cannot be sustained.
The legislature, by an act passed in 1823, have made provision for such cases. But, unfortunately, this deed is not included in it, having been executed anterior thereto. The opinion of the Court is, that judgment must be entered for the plaintiff.
Judgment aeeirmed.